Citation Nr: 0302565	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for distal ulnar 
neuropathy, residual fractures of base, right 4th and 5th 
metacarpals, with traumatic arthritic changes (major), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in October 1985.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
the Phoenix Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to an increased evaluation for chronic mild distal 
neuropathy, residual fractures of base, right 4th and 5th 
metacarpals with traumatic arthritic changes.

The veteran previously requested a hearing before a travel 
Member of the Board at the RO in December 2000; however, he 
subsequently changed his request and instead indicated that 
he desired a video conference hearing before a Member of the 
Board at the RO.  Ultimately, he again expressed a desire for 
a hearing before a travel Member of the Board at the RO; 
however, he failed to report for such a hearing which had 
been scheduled for June 2002.  His request for a hearing is 
therefore considered withdrawn.


FINDING OF FACT

Distal ulnar neuropathy residuals are productive of not more 
than mild incomplete paralysis, are not productive of 
moderate disablement, or additional functional loss due to 
pain or other pathology.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
distal ulnar neuropathy, residual fractures of base, right 
4th and 5th metacarpals, with traumatic arthritic changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4,7, 4.40, 4.45, 
4.59, 4.71a, 4.124(a), Diagnostic Codes 5010-8516 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002)).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and to 
assist are also effective as of the date of the enactment of 
the VCAA, November 9, 2000.  66 Fed. Reg. 45,620, 45,630-
45,632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 2000 rating 
determination and the November 2000 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA examinations with regard to his claim.  VA has met 
all VCAA duties.


It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim consistent with the mandates 
of the VCAA.  The Board concludes that the discussions in the 
August 2000 rating determination and the November 2000 
statement of the case informed the veteran of the information 
and evidence needed to substantiate this claim.  

Furthermore, in a September 2001 letter, the RO, although 
this was not in specific reference to the current issue, 
notified the veteran of what was involved in the claims 
process, that he could submit additional evidence, what the 
evidence had to show to establish entitlement, when he had to 
respond, when he would hear from the RO, and who would manage 
his case.  He has been advised of evidence he could submit 
himself or to sufficiently identify evidence so that VA could 
obtain the evidence for him.  Such notice sufficiently placed 
the veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an oportunity to submit evidence or argument, 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced by any denials of 
those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  The CAVC has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F. 3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the CAVC previously stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  In determining 
the disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2002).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2002).

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a (2002).

Diseases of the peripheral nerves include paralysis of the 
ulnar nerve under Diagnostic Code 8516.  Complete paralysis, 
productive of the griffin claw deformity, due to flexor 
contraction of the ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminencies, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling. Incomplete paralysis that is severe is evaluated 
as 40 percent disabling; moderate, as 30 percent disabling; 
and mild, as 10 percent disabling.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less that the type picture for 
complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2002), where 
there is complete paralysis of the median nerve with the 
major hand inclined to the ulnar side; the index and middle 
fingers more extended than normal; considerable atrophy of 
the muscles of the thenar eminence; the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of 
middle finger; an inability to make a fist; the index and 
middle fingers remain extended; an inability to flex the 
distal phalanx of thumb; defective opposition and abduction 
of the thumb, at right angles to palm; weakened wrist 
flexion; and pain with trophic disturbances; a 70 percent 
evaluation is warranted for the major extremity, while a 60 
percent is warranted for the minor extremity.  



Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation for the major extremity and a 40 percent 
evaluation for the minor extremity.  Incomplete, moderate 
paralysis warrants assignment of a 30 percent rating for a 
major extremity and a 20 percent evaluation for a minor 
extremity; and incomplete mild paralysis warrants assignment 
of a 10 percent evaluation for either upper extremity.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

Since the veteran is right-hand dominant, his disorder is 
rated as impairment of the major upper extremity.  38 C.F.R. 
§ 4.69 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under Diagnostic Code 5206, a noncompensable rating is 
warranted if flexion of the major forearm is limited to 110 
degrees.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating is warranted for 
flexion limited from 90 to 70 degrees.

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the major forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited from 75 to 90 degrees.  Note that there is no 0 
percent rating under this diagnostic code.  However, in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.

Under Code 5215, dorsiflexion (extension) of the wrist of the 
dominant hand limited to less than 15 degrees is evaluated as 
10 percent disabling. Palmar flexion limited in line with the 
forearm is evaluated as 10 percent disabling.  The rating 
schedule does not provide for a higher rating for limitation 
of motion of the wrist in the absence of ankylosis.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background

A review of the record demonstrates that the RO granted 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002), based on VA treatment, for 
residual fractures of base, right 4th and 5th metacarpals with 
traumatic arthritic changes, and assigned a 10 percent 
disability evaluation in May 1996.  

In November 1999, the veteran requested an increased 
evaluation.

In June 2000, the veteran was afforded a VA examination.  He 
stated that he first developed pain in his forearm with use 
in 1992 or 1993.  He indicated that if he used his hand for 
more than 45 minutes, he developed right forearm pain which 
radiated down into the wrist and into the base of the 4th and 
5th metacarpals and up to his shoulder.  He denied any 
numbness.  He reported that he was working as a full-time 
custodian and that he had to frequently use that hand.  He 
noted getting some relief with a wrist brace.  

Physical examination revealed a mild deformity on the dorsum 
of the right hand over the regions of the proximal fourth and 
fifth metacarpals.  There did not appear to be any unusual 
movement and there were no overlying skin changes.  The 
veteran suffered severe pain in his forearm on one occasion 
during the examination.  There was no evidence in change in 
the contour of the forearm, deformity, or muscle spasm.  The 
episode lasted only a few seconds.  Neurologic examination 
revealed 5/5 motor strength in the deltoids, biceps, triceps, 
wrist extensors, wrist flexors, finger abduction, first 
dorsal interosseous, abductor digiti quinti, and abductor 
pollicis brevis.  The examiner noted that sudden pain 
occurred with wrist flexion.  No atrophy or fasciculation was 
seen in any muscle group.  On sensory examination, there was 
decrease to pinprick over the fourth and fifth fingers, but 
normal sensation over the palmar and dorsal surfaces of the 
hand.  There was also patchy pinprick loss of sensation of 
both upper extremities not following any particular 
dermatomal pattern.  Reflexes were 2+ throughout in the upper 
extremities.  

It was the examiner's impression that the veteran had status 
post healed fractures of the fourth and fifth metacarpals.  
He was noted to have some residual mild deformity of that 
hand as well as arthritic changes on his last x-ray in 1994, 
both which were secondary to the fractures.  The examiner 
indicated that he was at a loss to explain the cramping of 
the forearm muscles without any pathological basis.  The 
veteran did have mild sensory loss over the 4th and 5th digits 
which might be due to disruption of some sensory fibers of 
the ulnar nerve; however, there was no objective motor 
deficit to correlate with ulnar nerve damage.  The examiner 
observed that on the other hand, the hand was very strong and 
that he might be missing subtle motor findings.  He was to 
undergo EMG/NCV testing.  

In July 2000, the veteran was afforded a VA orthopedic 
examination.  He reported having pain in the dorsum of the 
right forearm.  He also noted having pain in the right hand, 
pointing to the fourth and fifth distal metacarpals around 
four or five times in the past month.  There was no tingling 
and motion in the fingers was normal.  Current forearm 
symptoms were up to the elbow.  He reported having pain and 
incoordination.  

Physical examination of the right hand revealed bony 
thickening in the proximal half of the fourth and fifth rays 
in the metacarpals, but there was no tenderness to palpation 
and capillary circulation of the fingers was normal.  Range 
of motion for all five digits was normal and the veteran was 
able to flex the lateral four digits to both the palmar and 
distal palmar creases.  Examination of the right wrist 
revealed no tenderness and range of motion was normal in all 
four planes with no complaints of pain.  Range of motion for 
the elbow and forearm was also normal with no complaints of 
pain.  There was no tenderness to palpation.  Tinel at the 
ulnar nerve at the medial elbow and median and ulnar nerves 
at the volar carpal region was negative.  The veteran 
complained of decreased sensation in the distal third 
forearm, dullness the entire length of the forearm distally, 
and decreased sensation for the dorsum of the ring and small 
fingers.  Decreased sensation to sharp objects at the volar 
aspect of the index and small fingers not following anatomic 
patterns was also noted.  

The examiner indicated that the veteran had old healed 
fractures of the proximal fourth and fifth metacarpals.  
Functional impairment was rated as minor with no loss in 
degrees of range of motion. 

EMG/NCV testing performed in July 2000 revealed normal right 
median and ulnar nerve conduction velocities and motor 
latencies.  There were prolonged median and ulnar distal 
sensory latencies and normal radial latencies.  The EMG 
showed chronic denervation in the hypothenars only.  It was 
the examiner's impression that the veteran had mild carpal 
tunnel syndrome and chronic right ulnar distal neuropathy.   

X-rays taken of the right hand revealed an old healed 
fracture deformity involving the base of the fifth metacarpal 
bone.  The rest of the osseous structures were intact.  
Minimal spur formation as well as calcification was seen at 
the first metacarpal joint.  X-rays of the right forearm 
revealed a prominent spur formation along the dorsal aspect 
of the olecranon of the ulna.  The osseous structures were 
otherwise intact.  


Analysis

The criteria for an evaluation in excess of 10 percent for 
distal ulnar neuropathy, residual fractures of base, right 
4th and 5th metacarpals, with traumatic arthritis, have not 
been met.

An increased evaluation is not warranted under DCs 8515 or 
8516.  At the time of the veteran's June 2000 VA examination, 
he was noted to have 5/5 motor strength in the deltoids, 
biceps, triceps, wrist extensors, wrist flexors, finger 
abduction, first dorsal interosseous, abductor digiti quinti, 
and abductor pollicis brevis.  There was also no atrophy or 
fasciculation in any muscle group and on sensory examination, 
there was normal sensation over the palmar and dorsal 
surfaces of the hand and only decreased pinprick sensation 
over the fourth and fifth fingers.  There was also patchy 
pinprick loss of sensation but it was in both extremities and 
did not follow any particular dermatomal pattern.  Moreover, 
reflexes were 2+ throughout in the upper extremities.  

In addition, at the time of the July 2000 VA examination, 
Tinel at the ulnar nerve, the medial elbow, and median and 
ulnar nerves at the volar carpal region was negative.  The 
veteran complained of only decreased sensation in the distal 
third forearm, dullness the entire length of the forearm 
distally, and decreased sensation for the dorsum of the ring 
and small fingers.  Decreased sensation to sharp objects at 
the volar aspect of the index and small fingers not following 
anatomic patterns was also noted.  Finally, the veteran's 
July 2000 EMG/NCV testing revealed normal right median and 
ulnar nerve conduction velocities and motor latencies.  There 
were prolonged median and ulnar distal sensory latencies and 
normal radial latencies.  The EMG showed chronic denervation 
in the hypothenars only.  It was the examiner's impression 
that the veteran had mild carpal tunnel syndrome and chronic 
right ulnar distal neuropathy.

The Board notes the veteran's assertions that an increased 
evaluation is warranted; however, the objective medical 
evidence gathered at the time of the VA examinations is more 
probative than the veteran's assertions that an increased 
evaluation is warranted.  

The medical findings reveal no evidence of muscle atrophy, 
incomplete pronation, problems with finger flexion or thumb 
motion, an inability to make a fist, weakened wrists, flexor 
contraction of the ring or little fingers, atrophy in the 
dorsal interspace or thenar or hypothenar eminencies, loss of 
extension of any finger, an inability to spread fingers (or 
reverse), an inability to adduct his thumb, or weakened 
flexion of wrist.  The preponderance of the evidence is 
against the claim and an increased evaluation is not 
warranted under these codes.  

A separate compensable evaluation is also not warranted for 
loss of motion under DCs 5206, 5207, or 5215.  At the time of 
his July 2000 VA orthopedic examination, evaluation of the 
right wrist revealed no tenderness, and range of motion was 
normal in all four planes with no complaints of pain.  Range 
of motion for the elbow and forearm was also normal with no 
complaints of pain.  There was also no tenderness to 
palpation.  

As to the veteran's 4th and 5th digit arthritis, a compensable 
evaluation is not warranted under DCs 5216-5227 as the 
veteran has not been shown to have ankylosis of any fingers.  
At the time of the veteran's July 2000 VA examination, motion 
of all fingers was found to be normal.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R.§  4.40 and 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's right 
hand when the rating code under which he is rated does not 
contemplate these factors.  In this instance, the evidence of 
record does not demonstrate that the veteran has additional 
functional loss of the right hand that is sufficient to 
warrant an additional disability evaluation based on 
38 C.F.R.§§  4.40 and 4.45.  

The medical evidence reveals that he had full range of motion 
for the forearm, wrist, and fingers at the time of his July 
2000 VA examination.  Moreover, while the examiner reported 
that his functional impairment was minor, he specifically 
indicated that it did not result in any loss of range of 
motion.  Thus, the Board finds that the veteran's right hand 
disability does not cause additional functional impairment so 
as to warrant the assignment of a higher disability 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not required frequent 
hospitalizations for problems with his distal ulnar 
neuropathy as residuals of fractures of the base right 4th 
and 5th metacarpals, with traumatic arthritis.  He also 
continues to remain employed on a full-time basis as a 
janitor.  Moreover, the currently assigned schedular 
disability evaluation contemplates interference with 
employment and loss of time from work.  The RO provided the 
veteran with the criteria for assignment of an increased 
evaluation on an extraschedular basis; however, it did not 
grant increased compensation benefits on this basis.

In view of these findings and in the absence of evidence to 
the contrary, the Board concludes that the schedular criteria 
adequately contemplate the nature and extent of severity of 
the veteran's currently service-connected distal ulnar 
neuropathy, and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an "exceptional or unusual" disability such 
to require referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
distal ulnar neuropathy, residual fractures of base, right 
4th and 5th metacarpals, with traumatic arthritic changes, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

